Citation Nr: 1733763	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the period prior to July 29, 2016, and in excess of 20 percent for the period on and after July 29, 2016, for the Veteran's cervical spine degenerative disc disease with degenerative joint disease.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the period prior to October 14, 2015, and in excess of 40 percent for the period on and after May 1, 2016, for the Veteran's lumbar spine degenerative disc disease.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the period prior to July 29, 2016, and in excess of 20 percent for the period on and after July 29, 2016, for the Veteran's right shoulder strain.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the period prior to July 29, 2016, and in excess of 20 percent for the period on and after July 29, 2016, for the Veteran's left shoulder strain.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative right knee injury residuals.  

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative left knee injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The Veteran is the appellant in the instant appeal.  He had active service from December 1985 to May 1998 and from November 1998 to April 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Waco, Texas, Regional Office (RO) which denied increased disability evaluations for the Veteran's cervical spine degenerative disc disease with degenerative joint disease, lumbar spine degenerative disc disease, right shoulder strain, left shoulder strain, post-operative right knee injury residuals, and post-operative left knee injury residuals with degenerative joint disease.  In October 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In February 2014, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  

In June 2016, the Board remanded the Veteran's appeal to the AOJ for additional action.  In August 2016, the AOJ increased the evaluation for the Veteran's cervical spine disability from 10 to 20 percent; effectuated the award as of July 29, 2016; increased the evaluation for his lumbar spine disability from 10 to 40 percent disabling; effectuated that award as of May 1, 2016; increased the evaluations for his right shoulder and left shoulder disabilities from 10 to 20 percent disabling; and effectuated those awards as of July 29, 2016.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

All Issues

In March 2017 and June 2017, additional relevant VA clinical documentation dated between October 2016 and June 2017 was incorporated into the record.  The AOJ has not considered the additional relevant evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Appellant.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Veteran has not waived RO consideration of the additional evidence.  In a July 2017 written statement, the Veteran requested that his appeal be remanded to the AOJ so that it could review the additional VA clinical documentation.  


Cervical Spine and Lumbar Spine Disabilities

The report of a July 2016 spine examination conducted for VA indicates that the Veteran was concurrently diagnosed with both cervical spine degenerative disc disease and degenerative joint disease and lumbar spine degenerative disc disease with laminectomy and fusion residual and found not have either cervical spine or lumbar spine intervertebral disc syndrome (degenerative disc disease).  The examining nurse-practitioner made no findings as to the disability picture associated with the service-connected cervical spine and lumbar spine degenerative disc disease including incapacitating episodes requiring bedrest.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that further VA spine examination is required to adequately assess the current nature and severity of the service-connected cervical spine and lumbar spine disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination with an appropriate physician to assist in determining the current severity of both his service-connected cervical spine degenerative disc disease with degenerative joint disease and his service-connected lumbar spine degenerative disc disease.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the cervical and lumbar spinal segments.  The examiner should state whether there is any additional loss of cervical spine and lumbar spine function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(b)  Note any incapacitating episodes associated with the cervical spine and lumbar spine disabilities.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(c)  Specifically address the impact of the cervical spine and lumbar spine disabilities on the Veteran's vocational pursuits.  

(d)  State whether there are any neurologic residuals as a result of the cervical spine and lumbar spine disabilities.  If so, describe the nerve affected, the symptomatology, and the level of impairment.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

